Citation Nr: 0218443	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-06 225A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.

(The issues of entitlement to service connection for 
neurosarcoidosis and for a temporary total rating (TTR) 
for hospitalization pursuant to 38 C.F.R. § 4.29 will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from June 1988 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of 
the San Diego, California, Regional Office of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  Subsequently, the veteran's 
appeal was transferred to the New Orleans, Louisiana, 
Regional Office (RO). 

In correspondence dated in March 2001, the veteran's 
representative raised the issue of entitlement to a 
nonservice-connected pension.  This matter is referred to 
the RO for appropriate action.

Except for the issue of entitlement to a higher rating for 
diabetes mellitus, the remaining issues will be the 
subject of a separate decision.  The Board notes that the 
issue of service connection for neurosarcoidosis is the 
subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Moreover, 
the service-connection issue is "inextricably intertwined" 
with the veteran's appeal for a TTR for hospitalization 
for that disorder pursuant to 38 C.F.R. § 4.29 (2002).  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  After 
completion of the development, the Board will give notice 
of the development as required by Rule of Practice 903.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision addressing the 
issues of entitlement to service connection for 
neurosarcoidosis and for a TTR for hospitalization.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim for diabetes 
mellitus has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
primarily manifested by insulin requirement, restricted 
diet, regulation of activities, and possible, 
noncompensable complications of diabetic neuropathy and 
diabetic retinopathy; the veteran's diabetes mellitus is 
not manifested by episodes of ketoacidosis, hypoglycemic 
reactions requiring one or two hospitalizations per year, 
or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 4.119, Diagnostic 
Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)).  The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the veteran's increased 
rating claim have been properly developed as service 
medical records, private hospital, naval medical center 
and VA treatment records, VA examination reports, and 
various statements from the veteran and her representative 
have been associated with the claims file.  Thus, the 
Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this connection, the Board finds that the VA 
examination reports and recent naval medical center, 
private hospital and VA treatment reports, which evaluate 
the status of the veteran's disability, are adequate for 
determining whether a higher disability rating is 
warranted, particularly in light of the veteran's March 
2001 response to the RO's February 2001 letter indicating 
that she had no further evidence to present.  

The Board also finds that the requirements regarding 
notice, which must be provided to the veteran under the 
VCAA have been satisfied by a November 2000 rating 
decision, a February 2001 letter giving the notice 
required by the VCAA, a May 2001 statement of the case, 
and a February 2002 supplemental statement of the case, as 
the RO advised the veteran of what the RO would provide 
and what she should provide, and the criteria needed for a 
higher rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  As such, there has been no prejudice to the 
veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service medical records show that the veteran was 
hospitalized in September 1990 for severe diabetic 
ketoacidosis with fetal demise.  She was given insulin and 
responded well resulting in normalization of her blood 
sugar.  She was diagnosed with insulin dependent diabetes 
mellitus.  Subsequent service medical records show a 
confirmation of that diagnosis in December 1990 and in 
January and February 1991.  In February 1991, her 
condition was shown as stable.  

At a March 1992 VA examination, the veteran reported 
taking insulin three times a day, which controlled her 
diabetes well.  The diagnosis was insulin dependent 
diabetes mellitus, well controlled on treatment.  

In an April 1992 rating decision, the veteran was awarded 
service connection for diabetes mellitus and assigned a 20 
percent rating effective from service discharge.

At a November 1994 VA examination, the veteran reported 
that she was diagnosed with diabetes during a 1990 
pregnancy.  She complained of a decreased level of 
endurance with frequent fatigue with nocturia three to 
four times nightly.  The veteran indicated that bright 
lights made her eyes water and swell, which she attributed 
to her diabetes.  She reported pains in her knees and feet 
when she had to walk around at work.  The veteran was 
unable to cooperate with a funduscopic examination 
secondary to her report of discomfort with the 
examination.  On examination, her knees revealed no laxity 
or swelling.  The veteran had the initial diabetic 
ketoacidosis when she was diagnosed in 1990 and had had 
none since.  She had had no hyperglycemic episodes but the 
veteran was on a 1,600-calorie ADA diet.  No weight change 
was noted.  The veteran complained of a decrease in her 
visual acuity, but was unable to state what her previous 
visual acuity had been at her March 1992 VA examination.  
Daily insulin requirements were 20 units of neutral 
protein Hagedorn (NPH) and 10 of regular in the morning 
and 11 NPH and 11 units of regular at night.  The veteran 
reported that her home blood sugars had been running high 
since she moved to Oklahoma and were frequently over 300.  
The diagnosis was diabetes mellitus, type I, currently 
poorly controlled.

By a March 1995 rating decision, the veteran's rating was 
increased to 40 percent effective in March 1994 and has 
remained unchanged.  

A February 1997 private hospital report reveals that the 
veteran was admitted for two days with an incomplete 
eight-week spontaneous abortion.  On admission, she had 
not eaten or taken her insulin that day.  The veteran had 
a seizure-like activity, which lasted a short time.  She 
was give her regular insulin and her NPH and roused 
easily.  Her glucose level at that time was 403.  She 
underwent dilatation and curettage.  At the time of 
discharge, her blood sugar was back to near normal levels 
at 200.

An October 1997 private treatment record shows that the 
veteran was instructed to increase her insulin dosage.  

A January 2000 private hospital report shows that 
emergency medical personnel brought the veteran to the 
emergency room.  She reported several days of change in 
mental status and possible fever.  Her blood sugars were 
increased on admission.  In the emergency room, she had a 
generalized tonic-clonic seizure.  Following a lumbar 
puncture, a magnetic resonance imaging (MRI) of the brain, 
an electroencephalogram (EEG), a chest computed tomography 
(CT) scan, and a mediastinal biopsy, the veteran was 
diagnosed with sarcoid (central nervous system with 
meningeal involvement).  The veteran was seen by an 
endocrinologist because of concern about her steroid 
treatment and her known history of diabetes.  Blood 
cultures showed a coagulase-negative staphylococcus felt 
to be a possible contaminate versus transient bacteremia.  
The discharge diagnoses also revealed diabetes with poorly 
controlled blood sugars prior to admission.  

At an August 2000 VA examination, the veteran reported 
that her diabetes had been fairly well controlled until 
her January 2000 hospitalization for onset of a 
complicated neurologic problem with an eventual diagnosis 
of sarcoidosis with neural involvement.  Her insulin 
requirement had been increased to 46 units of NPH in the 
morning and 40 units of NPH in the evening.  In addition, 
she checked her blood sugar four times a day and had to 
cover, at all times, usually with regular and NPH insulin, 
except then she did not use the NPH at bedtime.  She 
reported that her blood sugars had ranged from 69 to 506.  
The veteran had been followed regularly at Balboa Naval 
Medical Center and her main physician, a rheumatologist, 
was supervising her primary care as well as her diabetes.  
She had had no ketoacidosis.  She had had low blood sugars 
for which she just took extra food; the last one was in 
July 2000.  She followed a restricted diet but had had a 
20-pound increase in weight, which she felt was caused 
mainly by the Prednisone and decrease in activity.  The 
veteran was not having any visible problems, or cardiac or 
vascular symptoms.  She has significant neurologic 
symptoms related to balance and used a walker.  When she 
had marked pedal edema, she also had numbness in her feet 
but this was mainly on the top of her feet and would 
decrease with improvement in the pedal edema.  She was 
seeing her primary care physician monthly and had also had 
some problems with migraines for which she had gone to the 
emergency room.  On examination, it was noted that she was 
an obese female in no distress.  She was 5 feet 8 inches 
tall and weighed 245 pounds.  Her blood pressure was 
105/70 and her pulse was 108 and regular.  Her eyes 
revealed no retinopathy of the fundi.  On neurologic 
examination, her gait was somewhat unsteady without the 
walker, although she was able to walk.  She had no muscle 
weakness in her extremities.  Deep tendon reflexes were 
absent in the lower extremities and 2+ in the upper 
extremities.  She had no sensory deficit in the feet to 
light touch.  There were no skin lesions.  Edema of the 
feet and ankles was 1+.  The diagnoses includes diabetes 
mellitus, type 2, now on insulin, still not controlled 
related to steroid therapy and possibly the neural 
sarcoidosis with weight gain possibly a contributing 
factor; and neural sarcoidosis, the neurologic symptoms 
and signs that were occurring appeared to be mainly 
related to this latter disorder.   

In a September 2000 opinion, a VA physician indicated that 
the veteran's sarcoidosis is an independent disease from 
her diabetes, that it, her diabetes is not a symptom of 
sarcoidosis.  

Treatment reports from the Balboa Naval Medical Center in 
San Diego from February to October 2000 show that the 
veteran was treated extensively for neurosarcoidosis with 
attendant complications, including memory loss and 
cognition changes.  A lumbar spine MRI revealed changes of 
the lumbar vertebrae consistent with her complaints of 
numbness and tingling in the lower extremities (peripheral 
neuropathy).  Treatment records showed that her low energy 
levels were due to hypothyroidism and mental changes were 
due to that disorder and neurosarcoidosis.  The records 
also revealed poorly controlled diabetes and hyperglycemia 
for which the veteran was prescribed insulin for twice 
daily administration.

A December 2000 VA aid and attendance examiner opined that 
the veteran was completely unable to care for herself and 
that she needed to see her physician possibly every two 
weeks because of her neurosarcoidosis, diabetes, altered 
mental state, seizure disorder and hypothyroidism.

VA treatment records from November 2000 to September 2001 
show treatment primarily for neurosarcoidosis and 
secondarily for diabetes mellitus.  There was no evidence 
of ketoacidosis or hypoglycemic episodes.

In a July 2001 statement, a VA vocational rehabilitation 
counselor indicated that due to the severe nature of the 
veteran's diabetes, she had been found infeasible for 
rehabilitation services.  He added that the veteran had a 
history of being hospitalized for diabetic coma 
conditions, that she walked with a cane due to pain in 
both legs (diabetic neuropathy), and that she reported 
extremely low energy levels and severe short-term memory 
loss.  The veteran had to take insulin shots three times a 
day.  He opined that the veteran had a serious employment 
handicap and was not capable of competitive employment at 
this time.  The counselor believed that the veteran's 
chronic diabetes warranted a re-evaluation for increase, 
possibly unemployability.

At a September 2001 VA examination, the veteran reported 
that she had several emergency room visits during her time 
in San Diego due to hyperglycemia and/or hypoglycemia.  
She was supposedly on a 2,000-calorie, low-sodium, low-
cholesterol ADA diet.  The veteran reported that she had 
restriction of activities, but not necessarily related to 
diabetes, but secondary to mentation and proprioceptive-
type problems related to neurosarcoidosis of the brain.  
She also indicated that she had diabetic retinopathy by an 
ophthalmologist, whom she saw yearly.  The veteran had no 
vascular or cardiac symptoms except hyperlipidemia.  
Neurologically, she complained of chronic numbness and 
tingling in both feet.  She did not go to a diabetic care 
provider.  She had been followed by an endocrinologist in 
the past, but not at present.  The veteran checked her 
blood sugar levels at home two or three times a day and 
indicated that they ranged between 100 and 2000 recently.  
She also reported that she had been denied twice for 
Social Security disability.  On examination, her vision 
was 20/20 with glasses.  She weighed 242 pounds with 
maximum weight in the past year of 248 pounds.  Her head 
was normocephalic and atraumatic.  Her pupils were equal, 
round, and reactive to light at 3 millimeters and she had 
a left eye, upper eyelid ptosis with left lateral gaze.  
On confrontation, she had noted nystagmus on extraocular 
movements.  The veteran's ankles were swollen +1, +2 that 
went to the dorsum of the feet with the fungal toenails 
throughout.  She had dry cracked heels as well, but no 
open wounds or signs of obvious ulcerations.  The veteran 
had decreased superficial peripheral neural tests in both 
lower extremities to superficial touch, softness, 
coldness, pinprick, vibration, and joint positions 
consistent with probable diabetic peripheral neuropathy.  
She also had some loss of feeling to sharpness and pain in 
the fingertips.  The diagnoses included neurosarcoidosis 
with obvious mentation changes and diabetes mellitus, type 
1, deep vein thrombosis, and seizure disorder.

The veteran contends that her blood sugar is low at night 
and that she eats food to raise it back to normal and as 
such her diabetes mellitus warrants a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2002).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 7913 provides that a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 
percent disability rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not 
be compensable if separately rated.  A 100 percent 
disability rating requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2002).  Note 1 of Diagnostic Code 7913 specifically 
provides that compensable complications of diabetes will 
be rated separately (unless they are part of the criteria 
used to support a 100 percent rating), and that 
"[n]oncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913."  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

A review of the evidence reveals that the veteran's 
service-connected diabetes mellitus is primarily 
manifested by an insulin requirement, restricted diet, 
regulation of activities, and possible noncompensable 
complications of diabetic neuropathy and diabetic 
retinopathy.  These manifestations are contemplated by the 
currently assigned 40 percent schedular rating under 
Diagnostic Code 7913.  

The preponderance of the evidence is against a higher 
evaluation.  Although she requires insulin, a restricted 
diet, and regulation of activities, she has had no 
episodes of ketoacidosis or hypoglycemic reactions that 
have required one or two hospitalizations per year.  Her 
records reveal that she visits her primary care provider 
about once a month but primarily for symptomatology 
related to neurosarcoidosis, hypothyroidism and 
hyperlipidemia, not her diabetes.  The August 2000 VA 
examiner indicated there were no diabetic complications.  
A finding of possible neuropathic foot pain or diabetic 
retinopathy alone would not be enough to warrant a higher 
evaluation, particularly in light of the fact that her the 
veteran's foot symptoms were consistent with lumbar spine 
abnormalities and in the absence of the other additional 
findings necessary under the rating criteria. 

A schedular rating in excess of 40 percent is not 
warranted under Diagnostic Code 7913 because the veteran's 
diabetes mellitus with possible complications of diabetic 
neuropathy and/or diabetic retinopathy is not manifested 
by episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year, or twice a 
month visits to a diabetic care provider.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  The evidence shows that the 
veteran had one hypoglycemic reaction in the early 1990s, 
which required hospitalization.  The medical evidence also 
reveals that the veteran is not seen by a diabetic care 
provider but has her insulin renewed every three to five 
months.  For these reasons, the Board finds that the 
criteria for a rating in excess of 40 percent for service-
connected diabetes mellitus have not been met.  38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.119, Diagnostic Code 7913 (2002).

The Board finds that consideration of a higher rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no 
basis for the Board to refer the case to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The veteran's 
diabetes mellitus alone does not present such an 
exceptional or unusual disability picture, such as 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The veteran's 
neurosarcoidosis appears to be the primary reason for any 
industrial impairment.  The degree to which the veteran's 
diabetic disability impairs her industrially has been 
adequately contemplated in the assigned schedular 
evaluation (see 38 C.F.R. §§ 3.321(a), 4.1), and referral 
of the case for consideration of an extraschedular 
evaluation is not warranted.


ORDER

A rating in excess of 40 percent for diabetes mellitus is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

